Citation Nr: 0114529	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  97-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the RO.  

The veteran was scheduled for a personal hearing at the RO 
before a Member of the Board in March 2001, but he failed to 
appear for the hearing.  



REMAND

In its May 1997 decision, and as reflected in its August 1997 
statement of the case, the RO denied the veteran's claim for 
service connection for hepatitis C on the basis that it was 
not well grounded.  However, during the pendency of this 
appeal, there has been a significant change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which among other things eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran asserts that he contracted hepatitis C from blood 
transfusions administered after he underwent operations on 
his shoulders in service (at the November 1999 hearing at the 
RO he testified he had received blood while recovering in the 
hospital ward).  

A careful review of the service medical records show that the 
veteran did undergo left shoulder surgery in February 1970 
and right shoulder surgery in October 1970, at Fort Ord Army 
Hospital.  In December 1997, the RO requested all clinical 
records from Fort Ord concerning the two surgeries.  

While the record contains clinical reports of the veteran's 
hospitalization and surgical procedure for the left shoulder 
surgery, there is only a single operative report (and no pre- 
or postoperative hospital records) regarding the right 
shoulder surgery.  

In an August 1996 statement, Andrew Conn, M.D., indicated 
that the veteran reported having received blood transfusions 
approximately 21 years previously when he had received "blood 
transfusions on at least three different occasions, or at 
least 3 units of blood at one time."  The doctor opined that 
this was "probably highly likely" the cause of his hepatitis 
C.  

On a November 1996 VA examination report, a doctor related 
the veteran's claim of having received hepatitis C from a 
transfusion in military service (he noted there were no 
medical records available for his review).  The doctor 
diagnosed chronic hepatitis C and opined that the veteran had 
no other risk factors for hepatitis C other than the blood 
transfusion received during service (by the veteran's 
telling) and that there was no reason not to believe the 
veteran.  

In an April 1998 statement, Robert Guagenti, D.O., indicated 
that the veteran had probably had hepatitis C for at least 20 
years and that service medical records were not available for 
review to determine whether the veteran might have been 
exposed to hepatitis C while being treated in the military.  
The doctor related a history of the veteran having had 
"multiple injuries to his shoulders, neck and back while in 
the military and while he was treated for those injuries, he 
got multiple blood transfusions."  Nevertheless, the doctor 
stated he strongly suspected that the blood transfusions the 
veteran received while in the military were the most likely 
cause of his contracting hepatitis C.  

The veteran submitted copies of newspaper articles, dated in 
1997 and 1998, concerning hepatitis C.  The articles cite 
that those people most at risk for having been infected with 
the hepatitis C virus include those who received a blood 
transfusion before 1992, injected illicit drugs, or worked in 
health-care facilities.  

At the November 1999 hearing, the veteran testified that he 
had had operations on his neck and low back after service.  
He reported that he did not receive any blood transfusions 
during these hospital stays or when he underwent operations 
to fuse different segments of his back during the 1970s.  

In connection with a submitted medical dated on September 3, 
1987, it was reported that the veteran had received treatment 
for low back and neck injuries sustained in motor vehicle 
accidents at the West Jersey Hospital by Dr. Eckbold.  In 
addition, it was reported for clinical purposes that the 
veteran had been diagnosed as having colitis and hepatitis by 
a Dr. Penada.  It is not clear to the Board that all records 
referable to this reported treatment have been obtained for 
review in connection with the veteran's claim.  

In light of the foregoing, the RO should seek to obtain 
additional medical records from various sources in order to 
clarify his treatment history.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
been treated for the reported back and 
neck injuries and hepatitis since his 
release from active service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  This 
should include, but is not limited to, 
the records referable to all treatment 
received by the veteran for back and neck 
injuries at the West Jersey Hospital by 
Dr. Eckbold, for hepatitis by Dr. Penada 
and for hepatitis C by Dr. Conn.  

2.  Thereafter, following completion of 
the development requested hereinabove, 
the RO should review the veteran's claim.  
The RO in this regard must ensure that 
all notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and the veteran should be 
given an opportunity to respond thereto.  

Then, as indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




